— Order unanimously affirmed with costs. Memorandum: Plaintiffs negligence action against a coemployee was not barred by the exclusivity provisions of Workers’ Compensation Law § 29 (6). The record clearly establishes that at the time of this accident, plaintiff was crossing a public street on his way to work when he was struck by defendant, who was driving to work in his vehicle but was approximately one-half mile from the building where he worked and the parking lot he intended to use. The hazards of travel on public highways are a risk of life in general and are not within the scope of employment within the meaning of the Workers’ Compensation Law (Matter of Husted v Seneca Steel Serv., 50 AD2d 76, 78, affd 41 NY2d 140). (Appeal from order of Supreme Court, Monroe County, Curran, J. — strike affirmative defense.) Present — Callahan, J. P., Denman, Green, Pine and Davis, JJ.